                             Case 20-12821              Doc 1       Entered 06/11/20 15:22:29                    Page 1 of 11


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                PETERSEN-DEAN, INC.

2.   All other names debtor       DBA     Petersen Dean
     used in the last 8 years
                                  DBA     PetersenDean
     Include any assumed          DBA     Petersendean Roofing and Solar Systems
     names, trade names and       DBA     Petersendean Roofing Systems
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  39300 CIVIC CENTER DRIVE, SUITE 300
                                  FREMONT, CA 94538
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Alameda                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                               Case 20-12821                 Doc 1      Entered 06/11/20 15:22:29                       Page 2 of 11
Debtor    PETERSEN-DEAN, INC.                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                             Case 20-12821               Doc 1         Entered 06/11/20 15:22:29                    Page 3 of 11
Debtor   PETERSEN-DEAN, INC.                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                            Case 20-12821               Doc 1        Entered 06/11/20 15:22:29                      Page 4 of 11
Debtor    PETERSEN-DEAN, INC.                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ JEFFREY PEREA                                                        JEFFREY PEREA
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CHIEF RESTRUCTURING OFFICER




18. Signature of attorney    X   /s/ Brett A. Axelrod                                                      Date June 10, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Brett A. Axelrod 5859
                                 Printed name

                                 Fox Rothschild LLP
                                 Firm name

                                 1980 Festival Plaza Drive, Suite 700
                                 Las Vegas, NV 89135
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (702) 262-6899                Email address      baxelrod@foxrothschild.com

                                 5859 NV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                             Case 20-12821            Doc 1       Entered 06/11/20 15:22:29                  Page 5 of 11
Debtor     PETERSEN-DEAN, INC.                                                              Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                   Chapter     11
                                                                                                                        Check if this an
                                                                                                                        amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     CALIFORNIA EQUIPMENT LEASING ASSOCIATION, INC.                          Relationship to you               SUBSIDIARY
District   NEVADA                                     When                         Case number, if known
Debtor     FENCES 4 AMERICA, INC.                                                  Relationship to you               SUBSIDIARY
District   NEVADA                                     When                         Case number, if known
Debtor     PD SOLAR, INC.                                                          Relationship to you               SUBSIDIARY
District   NEVADA                                     When                         Case number, if known
Debtor     PETERSEN ROOFING AND SOLAR LLC                                          Relationship to you               SUBSIDIARY
District   NEVADA                                     When                         Case number, if known
Debtor     PETERSENDEAN ROOFING AND SOLAR SYSTEMS, INC.                            Relationship to you               SUBSIDIARY
District   NEVADA                                     When                         Case number, if known
Debtor     PETERSENDEAN TEXAS, INC.                                                Relationship to you               SUBSIDIARY
District   NEVADA                                     When                         Case number, if known
Debtor     ROOFS 4 AMERICA, INC.                                                   Relationship to you               SUBSIDIARY
District   NEVADA                                     When                         Case number, if known
Debtor     SOLAR 4 AMERICA, INC.                                                   Relationship to you               SUBSIDIARY
District   NEVADA                                     When                         Case number, if known
Debtor     TRI VALLEY SUPPLY, INC.                                                 Relationship to you               SUBSIDIARY
District   NEVADA                                     When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 5
Case 20-12821   Doc 1   Entered 06/11/20 15:22:29   Page 6 of 11
Case 20-12821   Doc 1   Entered 06/11/20 15:22:29   Page 7 of 11
Case 20-12821   Doc 1   Entered 06/11/20 15:22:29   Page 8 of 11
                                Case 20-12821                Doc 1          Entered 06/11/20 15:22:29                     Page 9 of 11


      Fill in this information to Identify the case:

      Debtor Name: Petersen-Dean, Inc.
                                                                                                                                              Check if this is an
      United States Bankruptcy Court for the:          District of Nevada
                                                                                                                                              amended filing
      Case Number (If known):       20-xxxx2




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
  Unsecured Claims and Are Not Insiders                                                                                                                         12/15
  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
  disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
  secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
  largest unsecured claims.


   Name of creditor and complete mailing       Name, telephone number,        Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                 and email address of           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                              professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                              services, and         or disputed     setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                    Total claim, if        Deduction          Unsecured claim
                                                                                                                    partially secured      for value of
                                                                                                                                           collateral or
                                                                                                                                           setoff

  1       AMERICAN BUILDERS &                  CONTACT: JEFF                  TRADE DEBT            Unliquidated                                                 $21,031,465.90
          CONTRACTORS SUPPLY CO, INC           ARMSTRONG, ASSISTANT
          ONE ABC PARKWAY                      GENERAL COUNSEL
          BELOIT, WI 53511                     PHONE: (608) 368-2216
                                               FAX: 608-362-6215
                                               JEFF.ARMSTRONG@ABCSUP
                                               PLY.COM
  2       BEACON SALES ACQUISITION, INC.       CONTACT: JULIAN G.             TRADE DEBT            Unliquidated                                                 $10,312,872.52
          PO BOX 740914                        FRANCIS, CEO
          LOS ANGELES, CA 90074                PHONE: 909-890-0150
                                               FAX: 978-535-7358
  3       STERLING                          CONTACT: GREG GENTRY              TRADE DEBT            Unliquidated                                                  $8,478,130.78
          1100 PEACHTREE ST. NE, SUITE 1100 AND MICHAEL HADDAD
          ATLANTA, GA 30309                 PHONE: 214-242-5809
                                            GGENTRY@SNB.COM
  4       TRADERIVER                           CONTACT: CHUCK BRAZIER TRADE DEBT                    Unliquidated                                                  $8,151,716.18
          10631 N KENDALL DRIVE, SUITE         PHONE: 786-703-1394
          1204,                                CHUCKBRAZIER@TRADERIVE
          MIAMI, FL 33176                      RUSA.COM
  5       HIGHMORE                          CONTACT: DIPAK P. JOGIA           TRADE DEBT            Unliquidated                                                  $7,241,289.71
          1100 PEACHTREE ST. NE, SUITE 1100 PHONE: 212-897-2810
          ATLANTA, GA 30309                 FAX: 646-467-6737
                                            DIPAK.JOGIA@HIGHMORE.C
                                            OM
  6       TARGRAY TECHNOLOGY                   CONTACT: ANNIE                 TRADE DEBT            Unliquidated                                                  $6,559,650.46
          INTERNATIONAL, INC.                  GALARNEAU, GC
          18105 ROUTE TRANSCANADIENNE          PHONE: 514-695-8095
          KIRKLAND, QC H9J 3Z4                 FAX: (514) 695-0593




Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                               Page 1
                            Case 20-12821              Doc 1           Entered 06/11/20 15:22:29                    Page 10 of 11
  Debtor: Petersen-Dean, Inc.                                                                    Case Number (if known): 20-xxxx2
   Name of creditor and complete mailing     Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code               and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                         professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                         services, and         or disputed     setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                               Total claim, if        Deduction          Unsecured claim
                                                                                                               partially secured      for value of
                                                                                                                                      collateral or
                                                                                                                                      setoff

  7     DJ ROOF AND SOLAR SUPPLY LLC         CONTACT: DARRELL PAYNE, TRADE DEBT                Unliquidated                                                  $5,577,930.75
        2009 ADMIRALS WAY                    ESQ.
        FT. LAUDERDALE, FL 33316             PHONE: 954-557-1992
                                             DPAYNE@STEARNSWEAVER.
                                             COM
  8     SHERPAPORT, LLC DBA GENUINE          CONTACT: D. HUDSON          TRADE DEBT            Unliquidated                                                  $3,824,107.43
        ROOF SUPPLY                          PHONE: 954-557-1992
        2009 ADMIRALS WAY                    DHUDSON@SHERPAPORT.C
        FT. LAUDERDALE, FL 33316             OM
  9     AMERICAN EXPRESS                     CONTACT: GREGORY E.         CREDIT CARD           Unliquidated                                                  $2,201,501.80
        P.O. BOX 650448                      GALTERIO, COUNSEL
        DALLAS, TX 75265                     PHONE: 212-687-3000
                                             FAX: 212-687-9639
                                             GGALTERIO@JAFFEASHER.C
                                             OM
  10    OUTLINE PRODUCTS LLC                 CONTACT: MICHAEL MODICA TRADE DEBT                Unliquidated                                                  $1,995,049.99
        2009 ADMIRALS WAY                    PHONE: 800-509-6060 EXT
        FORT LAUDERDALE, FL 33316            2386
                                             FAX: 504-200-2922
                                             MICHAELMODICA@TRUSTAL
                                             TUS.COM


  11    SG WHOLESALE ROOFING SUPPLIES        CONTACT: TODD KURTEN   TRADE DEBT                 Unliquidated                                                  $1,120,372.00
        1101 E. 6TH STREET                   PHONE: 714-568-1900
        SANTA ANA, CA 92701                  FAX: 714-568-1914
                                             TKURTEN@ROOFLINESUPPLY
                                             .COM
  12    SRS DISTRIBUTION, INC. DBA           CONTACT: CAROL BRANCH   TRADE DEBT                Unliquidated                                                  $1,100,000.00
        ROOFLINE SUPPLY & DELIVERY           PHONE: 214-491-4149
        ATTN: CAROL BRANCH                   FAX: 214-491-4156
        5900 S. LAKE FOREST DR., SUITE 400   WALLACE.SMITH@SQUIREPB
        MCKINNEY, TX 75070                   .COM;
                                             INFO@SRSDISTRIBUTION.CO
                                             M
  13    AE - SCFL                            CONTACT: MATTHEW     TRADE DEBT                   Unliquidated                                                  $1,022,966.91
        PO BOX 0001                          HEIMANN, GCO
        LOS ANGELES, CA 90096-0001           PHONE: 212-640-2000
                                             FAX: 212-619-8942
                                             MATTHEW.HEIMANN@AEXP
                                             .COM
  14    EDGEWOOD PARTNERS INSURANCE          CONTACT: NEIL COHN      INSURANCE                 Unliquidated                                                    $524,192.37
        CENTER                               PHONE: 925-244-7728     PREMIUMS
        3000 EXECUTIVE PARKWAY, SUITE        NEIL.COHN@EPICBROKERS.C
        325                                  OM
        SAN RAMON, CA 94583
  15    DLA PIPER LLP (US)                   CONTACT: RAJIV         LEGAL FEES                   Disputed                                                      $495,080.07
        2000 UNIVERSITY AVENUE               DHARNIDHARKA
        EAST PALO ALTO, CA 94303-2215        PHONE: 650-833-2322
                                             FAX: 650-833-2001
                                             RAJIV.DHARNIDHARKA@DLA
                                             PIPER.COM
  16    LS DE, LLC                           CONTACT: RICHARD LEE        TRADE DEBT            Unliquidated                                                    $400,001.90
        315 E. ROBINSON ST, SUITE 200        PHONE: (800) 474-7606       FINANCING
        ORLANDO, FL 32801                    RLEE@LSQ.COM




Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                            Page 2
                            Case 20-12821            Doc 1           Entered 06/11/20 15:22:29                    Page 11 of 11
  Debtor: Petersen-Dean, Inc.                                                                  Case Number (if known): 20-xxxx2
   Name of creditor and complete mailing   Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                       professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                       services, and         or disputed     setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                             Total claim, if        Deduction          Unsecured claim
                                                                                                             partially secured      for value of
                                                                                                                                    collateral or
                                                                                                                                    setoff

  17    SMART ERP SOLUTIONS, INC.          CONTACT: RAGHAVENDRA        TECHNOLOGY            Unliquidated                                                    $293,478.63
        4683 CHABOT DR, SUITE 380          BHAT YELLURU                SOLUTIONS
        PLEASANTON, CA 94588               PHONE: (925) 271-0200
                                           FAX: 408-521-0918
                                           KIRK.C@SMARTERP.COM
  18    COMDATA MASTERCARD PROGRAM PHONE: 800-266-3282                 CREDIT CARD                                                                           $262,147.96
        1001 SERVICE ROAD EAST     FAX: 615-370-7209
        HIGHWAY 190, SUITE 200
        CHARLOTTE, LA 70433


  19    LITTLER MENDELSON, P.C.            CONTACT: GREGORY            LEGAL FEES            Unliquidated                                                    $249,668.40
        2301 MCGEE STREET, 8TH FLOOR       ISKANDER, ESQ.
        KANSAS CITY, MO 64108              PHONE: 925-927-4543
                                           FAX: 925-946-9809
                                           GISKANDER@LITTLER.COM
  20    FARELLA BRAUN MARTEL LLP           CONTACT: TYLER C GERKING    LEGAL FEES            Unliquidated                                                     $67,000.00
        235 MONTGOMERY ST., 17TH FL.       PHONE: 415-954-4968
        SAN FRANCISCO, CA 94104            FAX: 415-954-4480
                                           TGERKING@FBM.COM




Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                          Page 3
